Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2021

                                      No. 04-21-00027-CV

 SOUTHEAST SNF, LLC d/b/a Southeast Nursing Rehabilitation Center and Advanced HCS
                                    LLC,
                                 Appellants

                                                v.

 Delia JARAMILLO, Individually and on Behalf of the Estate of Catalina Romero, Deceased,
                                      Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-13707
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

        This is an accelerated appeal from the trial court’s order denying appellants’ motion to
dismiss appellee’s health care liability claim. On February 10, 2021, appellants filed a motion
for temporary relief asking this court to stay discovery in the underlying suit pending resolution
of this appeal; appellee filed a response. A review of the clerk’s record shows that on February
2, 2021, the trial court ordered the production of certain discovery requests by Monday, February
15, 2021.

       After consideration, we GRANT IN PART appellants’ motion and ORDER the trial
court’s February 2, 2021 order requiring the production of certain discovery materials by
February 15, 2021 STAYED pending further order of this court.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court